 TRANSMISSION NAVIGATION CORPORATIONTransmarine Navigation Corporation and its Sub-sidiary, international Terminals,Inc.andAmer-icanFederation of Guards,Local#1. Case21-CA-5766March 15, 1968SUPPLEMENTAL DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERS BROWNAND JENKINSOn May 28, 1965, the National Labor RelationsBoard issued its Decision and Orderin this case,' inwhich it found that the Respondent violated Sec-tion 8(a)(5) and (1) of the National Labor Rela-tions Act, as amended, by closing the terminal hereinvolved and terminating certain employees withoutbargaining with the certified representative of theseemployees. Under the circumstances of the case,and as the closing was found to be economicallymotivated, the Board's Order was limited to requir-ing that the Respondent make whole the affectedemployees from on or about November 1, 1963,the date on which the Respondent closed its ter-minal, until June 25, 1964, the date on which it of-fered to bargain with the Union with respect toany matter in dispute. 2Thereafter, on June 21, 1967, the United StatesCourt of Appeals for the Ninth Circuit handeddown its opinion in this case.' The court held thatthe Respondent's "decision, based solely on greatlychanged economic conditions, to terminate its busi-ness and reinvest its capital in a different enterprisein another location as a minority partner, is not asubject of mandatory collective bargaining withinthemeaning of Section 8(a)(5)," and, therefore,that the Respondent had not violated the Act byfailing to bargain with the Union about the decisionto close its terminal. The court's opinion also states,however, that "it is clear that the Company, bywithholding information from the union of its deci-sion to terminate the Los Angeles operations,deterred the union from bargaining over the effectsof the shutdown on the employees." The court con-cluded that by withholding this information fromtheUnion the Respondent committed an unfairlabor practice. On the basis that it could not be cer-tain "that the Board would have issued the sameremedial order had it not reached the erroneous152 NLRB 998sOn June 18, 1965, the Respondent filed a motion for reconsideration,which was denied by the Board on June 29, 1965' 380 F 2d 933.4 Pursuantto the provisions of Section 3(b) of the Act, the Board hasdelegated its powers in connection withthis caseto a three-member panel389conclusion that the Company was required to bar-gain collectively concerning the crucial managerialdecision," the court remanded this matter to givethe Board an opportunity to review its Order.In considering the matter remanded to us,' weaccept as the law of the case the court's findingsand conclusions.In thisposture of the case, weadopt the court's view limiting the finding of theunlawful refusal to bargain to the Respondent'sfailure to bargain with the Union over the effects ofits decisionto terminate its Los Angeles terminal.28, 1965, required that the Respondent's guards bemade whole from on or about November 1, 1963,the date that the Respondent closed its terminal,until June 25, 1964, when the Respondent offeredto bargain with the Union.5 As our original orderrequiring more than 7 months' backpay was basedin part on our finding that the Respondent unlaw-fully failed to bargain concerning the decision toclose its terminal, it appears, in the light of thecourt's remand,, that this order should be modifiedto accord with the finding of an unlawful refusal to 'bargain based only upon theRespondent's refusalto bargain about the effectsof the shutdown on its"mployees.It is apparent that, as a result of theRespondent'sunlawful failure to bargain about such effects, theRespondent's guards were denied an opportunity tobargain through their contractual representative ata time prior to the shutdown when such bargainingwould have been meaningfulin easingthe hardshipon employees whose jobs were being terminated.The Respondent's only offer to bargain with theUnion came more than 7 months after it closed itsterminal and when the collective strength of theemployees' bargaining unit had been dissipated.Under the circumstances of this case, includingthe lapse of time and changes in the corporate na-tureof the Respondent, it is impossible toreestablish a situation equivalent to that whichwould have prevailed had the Respondent moretimely fulfilled its statutory bargaining obligation.In fashioning an appropriate remedy, we must beguided by the principle that the wrongdoer, ratherthan the victims of the wrongdoing, should bear theconsequences of his unlawful conduct, and that theremedy should "be adapted to the situation thatcalls for redress.'!"'TheTheBoard's decisionrelied onJersey Farms Milk Service, Inc,148NLRB 1392See alsoRoyal Plating and PolishingCo, Inc,160 NLRB 990'N L R BvMackayRadio &TelegraphCo, 304 U S. 333,Phelps-DodgeCorp vNLRB , 313 U S 177, 194; NL R B v Don Juan, Inc., 185 F 2d393 (CA 2)170 NLRB No. 43 390DECISIONSOF NATIONALLABOR RELATIONS BOARDApplying these principles to the instant case, wedeem it necessary, in order to effectuate the pur-poses of the Act, to require the Respondent to bar-gain with the Union concerning the effects of theshutdown on its terminal guards. Under the presentcircumstances, however, a bargaining order alonecannot serve as an adequate remedy for the unfairlabor practices committed by the Respondent. Aswe recently pointed out inRoyal Plating and Polish-ing Co., Inc.,'similar in many respects to the instantcase:The Act required more thanpro formabargain-ing, butpro formabargaining is all that is likelyto result unless the Union can now bargainunder conditions essentially similar to thosethatwould have obtained, had Respondentbargained at the time the Act required it to doso. If the Union must bargain devoid of alleconomic strength, we would perpetuate thesituation created by Respondent's deliberateconcealment of relevant facts from the Unionwhich prevented the Union from meaningfulbargaining.Therefore, in order to assure meaningful bargainingand to effectuate the purposes of the Act, we shallaccompany our order to bargain over the effects ofthe shutdown with a limited backpay requirementdesigned both to make whole the employees forlosses suffered as a result of the violation and torecreate in some practicablemanner a situation inwhich the parties' bargaining position is not entirelydevoid of economic consequences for the Respon-dent.We shall do so in this case by requiring theRespondent to pay backpay to the guards involvedin a manner similar tothat required inRoyal Plat-ing.In addition, we shall, further to effectuate thepurposes of the Act, require the amounts to be paidto be not less than the amounts the guards wouldhave earned during a 2-week period of employ-ment.Accordingly, we shall order the Respondent tobargain with the Union, upon request, about the ef-fects on its guards of the Los Angeles terminal shut-down, and to pay these employees amounts at the-rate of theirnormalwages whenlast inthe Respon-dent's employ from 5 days after the date of thisSupplemental Decision until the occurrence of theearliest of the following conditions: (I) the date theRespondent ,bargainsfor agreement with the Unionon those subjectspertainingto the effects of theclosing on guards at its Los Angeles terminal; (2) abona fideimpasse inbargaining; (3) the failure ofthe Union to requestbargainingwithin 5 days ofthisSupplementalDecision,or to commencenegotiationswithin 5 days of the Respondent'snotice of its desire to bargain with the Union; or(4) the subsequent failure of the Union to bargainin good faith; but in no event shall the sum paid toany of these employees exceed the amount hewould have earned as wages from November 1,1963, the date on which the Respondent ter-minated its Los Angeles operations, to the time hesecured equivalent employment elsewhere, or June25, 1964, the date when the Respondent offered tobargain,whichever occurred sooner; provided,however, that in no event shall this sum be less thanthese employees would have earned for a 2-weekperiod at the rate of their normal wages when lastin the Respondent's employ.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respon-dent, Transmarine Navigation Corporation and itssubsidiary, International Termi4als, Inc., Los An-geles and San Francisco, California, its officers,agents,successors,and assigns,shall:1.Cease and desist from refusing to bargain withAmerican Federation of Guards, Local #1 , withrespect to the effects on the guards of its decisionto close its Los Angeles Terminal.2.Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Pay the guards of the former Los Angelesterminal their normal wages for the period set forthin this Supplemental Decision.(b)Upon request, bargain collectively withAmerican Federation of Guards, Local #1, withrespect to the effects on its guards of its decision toclose its Los Angeles terminal, and reduce to writ-ing any agreement reached as a result of such bar-gaining.(c) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d)Mail an exact copy of the Notice attachedhereto, marked "Appendix," to American Federa-tion of Guards, Local #1, and to all the guards whowere employed at its former Los Angelesterminal.Copies of said notice, on forms provided by the Re-gionalDirector for Region 21, after being duly'Fn 5, supra TRANSMISSIONNAVIGATIONCORPORATION391signed by its authorized representative,shallbemailed immediately upon receipt thereof,as hereindirected.(e)Notify the Regional Director for Region 21,inwriting,within 10 days from the date of thisOrder,what steps have been taken to complyherewith.ing any agreement reached as a result of suchbargaining.WE WILL pay the guards who were employedat the Los Angeles terminal their normal wagesfor a period required by a Supplemental Deci-sion and Order of the National Labor RelationsBoard.Member Jenkins, dissenting in part:Since I am unable to perceive any principle uponwhichmy colleagues establish theminimumamount of backpay to be "not less than"2 weeks'pay, I would delete that portion of the remedy.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Supplemental Decision and Orderof the National Labor Relations Board and in orderto effectuate the policies of the National LaborRelations- Act, as amended,we hereby notify youthat:WE WILL,upon request, bargain collectivelywith American Federation of Guards,Local #1,with respect to the effects of our decision toclose our Los Angeles terminal on the guardswho were employed there,and reduce to writ-TRANSMARINENAVIGATIONCORPORATION AND ITSSUBSIDIARYINTERNATIONALTERMINALS, INC.(Employer)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered,defaced,or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions,they maycommunicate directly with the Board'sRegionalOffice,EasternColumbia Building, 849 SouthBroadway,LosAngeles,California90014,Telephone 688-5200.